On the question of judicial notice, our attention is called to Jenkins v. Jenkins, 16 Ala. 694. That case involved the final settlement of an estate. The order to give notice and recital of notice given in the decree were by "publication in the Jacksonville Republican for three successive times." The statute called for publication in a newspaper for three successive weeks. The recital of notice was held insufficient on appeal. The court said:
"If we could presume that the Jacksonville Republican means a newspaper by that name, we know not how often it is published," etc.
It is not necessary to now question the soundness of that decision. We are dealing here with matters of common knowledge at this day. The Jenkins Case was decided in 1849. At that time there was no free school system in Alabama, no telephones, roads were unimproved, mails infrequent, and the general means of communication far different from the present. Even then the court did not undertake to say it could not take notice that a named publication was a newspaper, but that it did not know whether it was a weekly newspaper.
It is common knowledge that many things now of common knowledge had no existence in 1849, or existed only in the dreams of the inventor or the scientist.
We cannot say now, for the purpose of declaring void an act of the Legislature, that the existence of a newspaper is not a matter of common knowledge within the zone of its general circulation, or that such common knowledge does not extend to the fact that it is a weekly newspaper.
Courts cannot go behind the Journals of the Legislature to determine whether publication was in fact made on the dates shown by the proof entered on the Journals.
It is for the Legislature to ascertain whether the proof made as required by the Constitution is true or false. The Journals import absolute verity on matters duly shown therein. We have not held that the court takes judicial notice of what is published in a newspaper, but merely that the "Luverne Journal, a paper published at Luverne, Crenshaw county, Ala.," is a weekly newspaper.
Application overruled.
All the Justices concur in the result.
ANDERSON, C. J., concurs in the opinion and further holds the affidavit of notice sufficient without the aid of judicial knowledge.
SAYRE, SOMERVILLE, and MILLER, JJ., hold the proof of notice sufficient on its face; but that judicial knowledge cannot be entertained in construing the proof appearing on the Journals.
GARDNER and THOMAS, JJ., concur in the opinion.